Citation Nr: 0530798	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied service connection 
for bilateral hearing loss, tinnitus, and chronic headaches.  
The veteran was afforded a personal hearing before a RO 
Decision Review Officer in June 2004.  He also appeared for a 
personal hearing in Washington, DC, before the undersigned 
Veterans Law Judge in April 2005.  Transcripts of the 
hearings are associated with the claims file.

In a statement received in June 2004, the veteran filed an 
"addendum" to his claim indicating that his headache 
problem was due to stress and depression caused by his 
tinnitus and hearing loss.  The RO interpreted this statement 
as a claim for service connection for depression as secondary 
to hearing loss and tinnitus.  A Supplemental Statement of 
the Case mailed to the veteran in October 2004 included this 
issue.  However, the Board notes that a claim for service 
connection for depression is a separate and distinct claim 
from the issues currently on appeal and warrants proper 
consideration.  The issue of service connection for 
depression is therefore referred to the RO.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the veteran's 
current bilateral hearing loss is etiologically related to 
his active service, to include in-service noise exposure.

3.  Tinnitus was not manifested in service, and the 
preponderance of medical evidence is against the finding that 
the veteran's current tinnitus is etiologically related to 
his active service, to include in-service noise exposure.

4.  A chronic headache disability was not manifested in 
service, and the veteran is not presently service connected 
for bilateral hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A chronic headache disability was not incurred in or 
aggravated by service, and is precluded by law as being 
secondary to bilateral hearing loss or tinnitus.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, (codified at 38 U.S.C.A.  §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in July 2002, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was 
informed of the type(s) of evidence needed to establish his 
claim for service connection.  The July 2002 letter therefore 
provided notice of the first three elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The July 2002 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
When considering the July 2002 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims on appeal.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.

The January 2003 rating decision, April 2003 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in July 2003 and October 2004 collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection.  The April 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

Service medical records are associated with the claims file.  
Outpatient records from the Philadelphia VA Medical Center 
(VAMC) and Martinsburg VAMC have been obtained.  The veteran 
has not identified any additional outstanding medical records 
that would be pertinent to the claims on appeal.  The veteran 
was afforded VA examinations in July 2004 for the purpose of 
determining the nature and etiology of his hearing loss, 
tinnitus, and headaches.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 
20.1102; Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. 
App. 183; Mayfield, 19 Vet. App. 103.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

A.  Bilateral hearing loss and tinnitus

Outpatient treatment records from the Martinsburg VAMC show 
that the veteran was seen in January 2000 for complaints of 
hearing loss.  He provided a history of "sudden hearing 
loss" in the right ear in 1994.  At an audiological 
evaluation conducted in May 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
50
70
LEFT
15
25
25
60
45

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed as having moderate to severe 
hearing loss in the right ear and mild to moderately-severe 
hearing loss in the left ear.  The Board recognizes that the 
veteran's right ear hearing loss was not as profound when he 
was examined by VA in July 2004.  However, for this decision 
only, the Board will accept that current bilateral hearing 
loss for VA purposes has been established.

Service personnel records show that the veteran's military 
occupational specialty (MOS) as an Armor (tank) Crewman.  The 
records further document that the veteran was qualified in 
the use of the M-16 rifle and hand grenades.  At his personal 
hearing before the undersigned, the veteran testified that he 
served as a tank driver, that he was routinely exposed to 
loud noise in this capacity, and that he was not issued 
hearing protection at that time.  The Board will therefore 
concede that the veteran suffered some acoustic trauma during 
his active military service.  

Service medical records, however, are absent any complaints, 
treatment, or diagnosis of bilateral hearing loss or 
tinnitus.  The veteran's hearing was essentially normal at 
his December 1977 service discharge examination.  The Board 
acknowledges that the December 1977 examination report shows 
a slight change in hearing in both ears at the 2000 and 4000 
Hertz levels when compared to his entrance examination.  
However, the results of the December 1977 examination 
nevertheless fail to show hearing loss for VA purposes as 
provided by 38 C.F.R. § 3.385.  Post-service medical evidence 
of hearing loss and tinnitus is first documented in January 
2000, which is over 20 years post service.  The veteran has 
also testified that he did not seek medical attention for his 
hearing loss and tinnitus until the 1990s.

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  A similar finding is also made with 
respect to the veteran's complaints of tinnitus.  The 
threshold question therefore is whether there is sufficient 
medical evidence to establish an etiological link between the 
veteran's current hearing loss and tinnitus and his in-
service acoustic trauma.

The report of a July 2004 VA audiology examination considered 
the question of the etiology of the veteran's bilateral 
hearing loss and tinnitus.  The veteran reported that the 
onset of his hearing loss began in the early 1990s.  He was 
unsure of the exact date.  He stated his problem with 
tinnitus started shortly thereafter.  The veteran provided a 
history of excessive noise exposure when he drove a tank in 
service.  He said he was also around gunfire.  He stated that 
he was not provided hearing protection in either situation, 
and that he had not been exposed to excessive noise outside 
the military.  Following an audiological evaluation and 
review of the claims folder, the examiner opined that neither 
the veteran's hearing loss nor his tinnitus were caused by 
his noise exposure during active service.  The examiner 
observed that the veteran's hearing was normal when he 
received his in service examinations in 1976 and 1977.  She 
also noted that VA treatment records indicated that there was 
no documented evidence of hearing loss until 2000, and that 
the veteran reported that his hearing loss had its onset in 
1994.  

The Board acknowledges that the veteran himself has claimed 
he currently has bilateral hearing loss and tinnitus arising 
from in-service acoustic trauma, and that he has submitted 
research articles (medical treatise) to support of his 
contentions.  However, the Board notes that as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Likewise, while it is 
argued that the research articles provided by the veteran are 
supportive of the claims for service connection, the Board 
finds that such generic texts, which do not address the facts 
in this particular veteran's own case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  Sacks v. West, 11 Vet. App. 
314 (1998).  

B.  Chronic headaches

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of chronic headaches.  
There is also no competent medical evidence linking the 
veteran's complaints of headaches directly to his active 
service or any incident occurring therein.  The veteran does 
not necessarily contend otherwise.  Service connection for 
chronic headaches on a direct basis is therefore denied.  The 
veteran asserts, however, that his problem with chronic 
headaches was caused or aggravated by his hearing loss and 
tinnitus.

To the extent that the veteran is claiming entitlement to 
service connection for chronic headaches as secondary to 
hearing loss and/or tinnitus, the appeal must be terminated 
or denied as a matter of law because service connection has 
not been established for hearing loss or tinnitus.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).  Even so, the Board notes that the report of a July 
2004 VA neurological examination included the opinion that 
was "less likely as not" that the veteran's headaches were 
related to his tinnitus and hearing loss, and that the 
veteran has proffered no evidence to the contrary.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, and chronic headaches and that, therefore, the 
provisions of § 5107(b) are not applicable.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


